J. S71010/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RHONDA L. BRILLA                        :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                      v.                :
                                        :
WILLIAM M. BRILLA,                      :          No. 417 WDA 2015
                                        :
                           Appellant    :


                    Appeal from the Order, February 6, 2015,
               in the Court of Common Pleas of Clearfield County
                       Civil Division at No. 2002-1648-CD


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND OTT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 1, 2016

      William M. Brilla appeals, pro se, from the order entered February 6,

2015, by the Court of Common Pleas of Clearfield County, dismissing his

petition for contempt of custody against his ex-wife, Rhonda L. Brilla. We

affirm.

      The trial court filed no further opinion in this matter, but relied upon

its February 5, 2015 opinion and order.     (Trial court’s correspondence to

deputy prothonotary of the Superior Court of Pennsylvania, 4/24/15;

R.R. 321.)   That opinion and order summarized the facts and procedural

history as follows:

                   Presently before the Court is a Petition for
             Contempt of Custody Order filed by [appellant]. A
             hearing was held on January 12, 2015.
J. S71010/15


                 [Appellant] has alleged in his petition that
          [appellee] is in contempt for willfully violating the
          joint legal custody provision set forth in the Court’s
          Order of April 20, 2012. [Appellant] alleges that
          [appellee] is in contempt for willfully failing to notify,
          include or otherwise acknowledge [appellant’s]
          custodial rights as it pertains to any decision
          regarding the education of the minor child, [W.D.].

                [Appellant] and [appellee] have joint legal
          custody of the minor child, [W.D.].

                “Legal custody shall be defined as the legal
          right to make major decisions affecting the best
          interests of the children including, but not limited to,
          medical, religious and educational decisions, and that
          each parent shall have equal access to any and all
          medical, dental, school and legal records. Medical,
          dental and other professional providers, as well as
          school administrations, shall accept a copy of this
          Order as authorization to release documentation to
          either parent. It is also understood by both parties
          that they shall communicate fully with each other to
          assure all directives pertaining to the children from
          physicians, dentists, mental health providers and
          teachers are followed absolutely and that all
          information pertaining to any prescriptions for the
          children are exchanged between the parties.”

                 Following the taking of testimony and
          presentation of the issues before this Court, the
          Court is satisfied that [appellee] is not in contempt
          for violation of the legal custody provision.
          Testimony presented set forth that all [appellee] did
          was take the minor child to an educational facility,
          Mercersberg [sic] Academy, and tour said facility. At
          no time were any decisions made concerning the
          education of W.D. [Appellant] states at hearing that
          [appellee] failed to notify him of the tour of
          Mercersberg [sic] Academy and, as a result, she was
          in violation of the legal custody provision. This Court
          disagrees.      No decisions were made and no
          documentation was signed by [appellee]. As such,
          [appellee] is not in contempt of the Court’s Order.


                                    -2-
J. S71010/15




Trial court opinion and order, 2/5/15 at 1-3.

      Appellant frames his statement of questions involved as follows:

            1.     Did the trial court display it’s [sic] utter
                   contempt and ill-will [sic] for the [appellant] by
                   declaring it’s [sic] intent to rule against him
                   based on dislike rather than based on the
                   evidence?

            2.     Is that act, and the manner in which it was
                   decided, an abuse of discretion?

Appellant’s brief at 5.

      Appellant presents only one issue for our review:       Whether the trial

court abused its discretion when it denied appellant’s petition for contempt

because it made a statement at the custody hearing that appellant viewed

as prejudicial?

      In considering an appeal from a contempt order, we place great

reliance upon the trial court’s discretion. Bold v. Bold, 939 A.2d 892, 894-

895 (Pa.Super. 2007) (citation omitted).        As such, appellate review of a

contempt finding is limited to determining whether the trial court abused its

discretion. Id. (citation omitted).

            Judicial discretion requires action in conformity with
            law on facts and circumstances before the trial court
            after hearing and consideration. Consequently, the
            court abuses its discretion if, in resolving the issue
            for decision, it misapplies the law or exercises its
            discretion in a manner lacking reason. Similarly, the
            trial court abuses its discretion if it does not follow
            legal procedure.



                                      -3-
J. S71010/15


Id. (citations omitted).   Therefore, we will reverse an order granting or

denying a civil contempt petition only upon a showing that the trial court

misapplied the law or exercised its discretion in a manner that lacked

reason. MacDougall v. MacDougall, 49 A.3d 890, 892 (Pa.Super. 2012)

(citation omitted).

      Generally, in civil contempt proceedings, the complainant bears the

burden of proving that the defendant failed to comply with a court order.

MacDougall, 49 A.3d at 892 (citation omitted). To sustain a finding of civil

contempt, the complainant must prove by a preponderance of the evidence

that (1) the contemnor had notice of the order that she alleges the

contemnor disobeyed; (2) the act constituting the alleged violation was

volitional; and (3) the contemnor acted with wrongful intent. Id. (citation

omitted).

      Additionally, we note that this court may quash or dismiss an appeal if

the appellant fails to substantially conform to the briefing requirements set

forth in the Pennsylvania Rules of Appellate Procedure.   Karn v. Quick &

Reilly Inc., 912 A.2d 329, 335 (Pa.Super. 2006) (citations omitted).

Appellate arguments that fail to adhere to these rules may be considered

waived, and arguments that are not appropriately developed, including those

where a party fails to cite to any authority to support a contention, are

waived. Id. at 336 (citation omitted).




                                    -4-
J. S71010/15


        Here, appellant advances no argument that he sustained his burden of

proving that appellee’s act of taking their son to tour a school violated the

custody order and that the trial court’s denial of his petition was, therefore,

not supported by the record. Additionally, appellant advances no argument

that the trial court misapplied the law, exercised its discretion in a manner

that lacked reason, or failed to follow legal procedure when it denied

appellant’s petition for contempt.        Rather, appellant complains about a

statement that the trial court made to him at the contempt hearing that the

appellant believes was prejudicial.1       (Appellant’s brief at 6.)    Appellant


1
    The following colloquy took place:

              APPELLANT: Well, Your Honor, I think this is just
              pretty much typical of the way [appellee] handles
              custody. She fails to inform me. She fails to include
              me. She just does whatever she wants to do and
              she’s been emboldened to do so by this Court’s
              failure to ever find her in contempt.

              THE COURT: Well, you know what, [appellant], you
              just -- you just ruined any chances you had. Don’t
              insult this Court, ever. Do I make myself clear?

              APPELLANT: Yes, Your Honor.

              THE COURT: Never insult this Court. In fact, I have
              found her in contempt. If you look at your -- the
              vast majority of your papers, I have found her in
              contempt and I take exception to your statement
              that this Court, it’s the Court’s fault that he’s never
              held this person in contempt. I’ve not imposed
              sanctions, but I have held her in contempt. This
              hearing is over. I’ll make my decision.

Notes of testimony, 1/12/15 at 12.


                                         -5-
J. S71010/15


contends that the statement, coupled with the court’s subsequent denial of

his petition, somehow constitute an abuse of discretion. Appellant cites no

legal support for his contention, and we know of none. Rather, our review of

the record reveals no abuse of discretion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/1/2016




                                    -6-